DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2,832,266 to Sunderland.
Per MPEP § 2111, claims must be given their broadest reasonable interpretation in light of the specification.
Re: claim 1, Sunderland discloses the claimed invention including a replaceable* (*see below) firearm slide notch system, comprising: a slide 43, e.g., Figs. 1- 3, configured to be installed on a firearm, inter alia, 11, the slide having a cavity, as shown in, e.g., Fig. 11, wherein elements, e.g., 60 – 62 are disposed; and a removable slide notch component 60 dimensioned to be inserted within the cavity in a first direction, as shown, to detachably couple with the slide, as shown, the removable slide notch component including a slide lock notch surface 62 disposed on 63 of a firearm when the slide lock lever is pivoted** (**see below) into a lock position.
*With respect to the recitation of “replaceable,” and all such recitations, it has been held that the recitation that an element is “capable of” performing a function, here, capable of being replaced, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Regardless, the ability to replace parts has long been known in the firearm art.  Here, whether so disclosed by Sunderland, any element disclosed is inherently replaceable, detachably coupled, etc., whether by hand or use of tools.  Thus, Sunderland meets such limitations.
**With respect to the slide lock lever being pivoted, it has been held that process limitations cannot impart patentability to a product claim where the product is not patentably distinguished over the prior art.  In re Dike (CCPA) 157 USPQ 581.  Regardless, because Applicant has not redefined the term “pivoted” to mean other than its plain meaning, because the term includes in its plain meaning “to turn or balance on a central point,” per OneLook online, and because the slide lock lever of Sunderland can be broadly construed as being balanced on recess 65, for example, Sunderland meets the broadest reasonable interpretation of the recitation.
In the alternative, and should the foregoing be held invalid, while the slide lock lever of Sunderland may not be what Applicant intends, e.g., a more modern style that pivots about a point to engage/disengage a slide stop notch, it would have been obvious to modify Sunderland to function in a firearm having such a lever because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.  Here, to rearrange 60 – 66 to function with a lever that pivots into and out of a notch of a slide would involve only routine skill in the art.
Re: claim 2, Sunderland further discloses wherein the slide lock notch surface is positioned at a first position along the length of the slide such that the slide is locked at a first locked position when the slide lock lever engages with the slide lock notch surface, e.g., Fig. 6.
Allowable Subject Matter
Claims 3 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
14-Jan-21